 

STATE OF MICHIGAN

IN THE 147 CIRCUIT COURT FOR THE COUNTY OF MUSKEGON

MELISSA L. MEYERS,

Petitioner,
-VSs-
DANIEL WILLIAM RUDD,
Respondent.

HON. GREGORY C. PITTMAN
FILE NO: 13-257503-PH

 

Michelle M. McLean (P71393)
Bolhouse, Baar & Hofstee, PC
Attorneys for Petitioner

3996 Chicago Drive SW
Grandville, MI 49418

(616) 531-7711

 

Daniel William Rudd
In Pro Per
Respondent

201 S Lake Ave.
Spring Lake, MI 49456
(231-557-2532

10/20/2015 RESPONDENT’S MOTION FOR JUDGEMENT DECLARING THE
EXPIRATION OF PETITIONER’S 2013 PERSONAL PROTECTION ORDER

1) Along with his supporting Brief, Respondent (Daniel Rudd) now states and affirms

the following in his motion for declaratory relief:

Summary Statement

2) Petitioner (Melissa Meyers) has recently claimed that this Court intended to extend

her PPO beyond the original term. This is a misrepresentation of this Court’s

rulings. However, even if Petitioner’s PPO remained active, this would not warrant

Petitioner’s actions as they are described in the Petitioner’s recent court documents.

3) Petitioner is misusing legal process to needlessly interfere and disrupt Respondent's

legitimate and necessary parenting activities.

pg 1 of 14
4)

5)

6)

7)

Background Facts: Ruling on Motion To Terminate PPO

Petitioner was granted an ex parte Personal Protection Order (PPO) on July 23, 2013
by Judge Marietti.
During a hearing on Respondent's Motion To Terminate PPO (November 26, 2013)
this Court made the necessary determinations regarding the two legal questions
which were properly before the Court.

"The petitioner bears the burden of establishing reasonable cause for issuance of

a PPO... and of establishing a justification for the continuance of a PPO ata

hearing on the respondent's motion to terminate the PPO[.]"
Hayford, 279 Mich App at 326 (emphasis added).

Respondent notes that when a “continuance” is granted as described above, this
means that the PPO will remain in effect until it expires. An “extension” may be
granted by the Court pursuant to MCR 3.707. But in the present case, no extension

was ever requested.

Determination 1: Was there a reasonable cause to issue the ex parte PPO?
This Court determined that the ex parte allegations provided a sufficient basis, and
then specifically affirmed the prior decision to set the term of the PPO at
approximately six months.
THE COURT: This order was signed by Judge Marietti in my absence, and he
being an incredibly wise and reasoned jurist, signed the order based on what was
alleged. I also note that he made the term of the order end as of February 1st,

2014, and again, I think being very wise and very reasoned in his approach to
this thing. See Exhibit C attached hereto.

pg 2 of 14
Determination 2: Was there justification for the PPO to continue?
8) This Court indicated that the PPO would only continue as a prophylactic measure

while an agreement was reached regarding a professional referral in the related

custody proceedings.

THE COURT: “So my intention is to resolve this in these hearings coming up,
which means this PPO is going to end when we get to that point. All right?
Clear? Come ready to resolve this. Okay?

... But as far as this order, I think you both got a little of what you needed
here. It's continuing, but it's not going to continue as long as it was
proscribed to continue."

See Exhibit C. (page 94, lines 4-14) emphasis added.

9) This Court reiterated its intent to end the PPO prior to the expiration date several
times over and specifically declared a point in time when this would occur.

10) This Court addressed Petitioner directly to confirm her understanding that the PPO
would be terminated early, after an upcoming custody hearing which was
scheduled within the following two weeks. Petitioner indicated that she did
understand the Court's intent. See Exhibit C. (page 93, lines 2-16)

11) Having already placed determinations on the record to justify the early termination
of Petitioner’s PPO, this Court directed Petitioner to draft an order with language to

effectuate the early termination; without having to conduct an additional hearing.

THE COURT: Well, let me give you a little guidance. The order should indicate
that the protection order will remain in effect until further order of the Court.
Okay? That gives me the discretion and authority to end it earlier, based on the

agreements and the resolutions that we reach here in the custody, parenting time
stuff."

See Exhibit C (pg. 94 lines 19-25) emphasis added.

pg 3 of 14
Custody Agreements and Resolutions Reached
12) On December 10, 2013 a hearing was held in the related custody proceedings and
the Rudd v Averill parties were referred to Randy Flood of the Fountain Hill Center.
13) The record in the custody proceedings clearly indicates that this referral was exactly
the type of “resolution” which this Court was referring to during the November 26,
2013 hearing, when this Court discussed its intention to “resolve these child
parenting issues” during 1 or 2 brief hearings. See Exhibit C (page 93, line 8)
January 23, 2014 Hearing on Petitioner's Motion for Attorney Fees
14) After the Court granted Attorney Meyer’s motion to refer the related custody issues
to Randy Flood at the Fountain Hill Center, Attorney Meyers (Petitioner) sued
Respondent for legal fees and costs regarding her PPO litigation.
15) Petitioner claimed that Respondent's motion to terminate was frivolous and
intended only to harass Petitioner. This Court disagreed.
16) On January 23, 2014, this Court heard arguments, denied Petitioner’s motion for
costs and placed the supporting factual findings and legal conclusions on the record.
THE COURT: Well, I think by virtue of the decision that this Court
reached, and whether you agree or not, that's certainly your prerogative,
but by virtue of simply the idea that the term of the order was modified
indicates that there was some arguable merit.
That I made a decision based upon that merit to shorten the term of the
PPO's existence... Mr. Rudd did receive some relief as he was seeking

here. There was a modification.
See Exhibit D (page 12) emphasis added.

pg 4 of 14
17) Immediately thereafter, this Court specifically advised Petitioner that no challenges
had been raised to this finding in Respondent's favor,

“Of course you have the right to disagree that I was correct in finding that
merit, but I have not heard that argument.” See Exhibit D (page 12)

18) Clearly, this would have been the time for Attorney Meyers to articulate this
interpretation of the December 17, 2013 Order, thereby proving that Petitioner had
received a favorable ruling and not Respondent.

Expiration of Petitioner’s 2013 PPO

19) Due to financial constraints, Respondent did not motion the Court for an order
terminating the PPO prior to the February 1, 2014 expiration date (which was only
weeks away). However, no extension had been requested, no extension had been
granted and no amended order had disturbed the terms of the original order
(including the expiration date).

20) Therefore, Petitioner’s Ex Parte PPO expired upon its own terms on February 1,
2014. On that same authority, the entry in the LEIN database was modified to show
that the PPO was no longer active.

Petitioner’s Present Allegations of Willful Unconsented Contact

21) Respondent has, for his own reasons, diligently attempted to avoid any contact or
proximity to Petitioner and intends to do this into the foreseeable future.

22) However, Petitioner has not demonstrated a similar motivation and has not made

good faith efforts to prevent contact from occurring.

pg 5 of 14
23) When Petitioner alone has had knowledge of potential scheduling conflicts,
Petitioner has chosen to withhold this information instead of communicating
appropriately with Respondent's attorney and working out a solution in advance.

24) The July 25, 2015 “incident” described by Petitioner’s filings serves as a good
example. However, it should be noted that there was no contact or proximity.
Respondent never even saw Petitioner (or any member of her family) and therefore
draws primarily from the accounts in Petitioner’s pleadings and affidavits.

25) Because of her personal and professional relationships to the Rudd children’s
mother, Petitioner was aware that the Rudd children have played soccer for the
West Michigan Storm for years.

26) But when Petitioner recently transferred her own children into that same soccer
club, she did not make any effort to notify Respondent's attorney, or to discuss any
potential scheduling conflicts in advance.

27) Petitioner indicates that she brought her children to the West Michigan Storm Sand
Soccer Tournament at Pere Marquette Beach on July 25, 2015.

28) More than an hour after her own children had finished their games, Petitioner
attended the Rudd children’s game with her client, Andrea Averill.

29) Petitioner’s children were not scheduled to play again for more than an hour and
there were a number of open fields available nearby, but Petitioner chose to remain
on the sidelines of the Rudd children’s game for her own reasons.

30) Petitioner indicates that she became upset when she saw that Respondent was
coaching the Rudd children’s soccer team.

pg 6 of 14
31) Respondent was busy preparing his team and was at least 75 feet away (on opposite
side of the field) in an area reserved for the coach and the players. Respondent had
absolutely no knowledge of Petitioner’s presence.

32) However, Petitioner still felt that Respondent’s mere presence at his children’s game
was a deliberate act of unconsented contact and/or harassment directed at her.

33) Petitioner indicated to her client (Andrea Averill) that she intended to call the police
and report that Respondent had “violated” her 2013 PPO.

34) But Petitioner's client (the Rudd children’s mother) did not want the Rudd
children’s father to be arrested while he was coaching the Rudd children’s team.

35) As an alternative to police action, Mrs. Averill agreed to send Respondent a text
message which stated only: “Just so you know, Melissa and her family are here.
You may want to keep your distance.” See Exhibit E

36) This message, received just minutes before the start of the game, was the only
indication that Respondent ever received suggesting the possibility of Attorney
Meyers being present.

37) With no way of knowing why Attorney Meyers would be present and no way of
knowing WHERE on this crowded beach Attorney Meyers could be, Respondent
determined that the best way to avoid any possible contact would be to remain
where he was (in the area reserved for coaches and players) until the game was over.

38) Once Respondent completed his coaching duties, he was careful to stay in open
areas and left the beach as quickly as it was possible to do so without risking a
situation that would be harmful or humiliating for his children.

pg 7 of 14
39) Attorney Meyers does not offer any explanation for why she did not simply walk a
short distance down the beach to the next open field and wait until the time when
her own children were scheduled to play. This would have allowed all the children
present to enjoy their soccer games in peace.

40) Petitioner claims to have suffered significant distress, but her filings also indicate
that Petitioner chose to remain there on the sidelines for the entirety of the Rudd
children’s game.

41) Attorney Meyers has repeatedly and dramatically declared that she does not want
her children to be anywhere near Respondent. So it is difficult to understand why
Respondent insisted that her children also remain on the sidelines to watch the
Rudd children play their entire game.

42) Even if Petitioner believed that her 2013 PPO was still active, the situation which she
describes would not constitute a violation of that order, would not justify police
involvement, and would not require the humiliation of the Rudd children by
disrupting (possibly ending) their soccer game.

Petitioner’s Attempts To Secure A “Stipulated” Extension Of Her 2013 PPO

43) On or about this same time, Petitioner was advised that her 2013 PPO had expired
from the LEIN database about 18 months ago.

44) Petitioner, who is no stranger to PPO proceedings, could have easily petitioned the
Court for a PPO. It is not a burdensome process.

45) But instead Petitioner attempted to coerce an agreement through a lengthy e-mail to

Respondent's attorney. See Petitioner’s 08/12/2015 Exhibit 8.

pe 8 of 14
46) This e-mail was not an attempt to collaboratively identify any potential scheduling
conflicts and coordinate a reasonable solution for the benefit of the children.

47) Instead, Petitioner threatened police involvement and demanded that Respondent's
participation in his children’s events must be severely limited or non-existent
whenever there is “even a remote possibility” that Petitioner might be present ona

nearby field.
“Mr. Rudd [must] make himself as inconspicuous as possible such that he
is not within my eyesight at any games or tournaments... AND leave

immediately after the game ends, or simply not attend the same during
Mrs. Averill’s parenting time.”

48) Petitioner also requires that Respondent arrange for “someone else” to bring his
children to their practices AND also waive his right to due process by subjecting
himself to the stress and stigma of a non-expiring “stalking” PPO.

49) Petitioner concludes this e-mail by reiterating her thinly veiled threat of adverse
action from the Norton Shores Police Department.

“,..and I certainly do not want my family subjected to police

involvement, however, if we do not figure out some sort of solution
immediately, I am afraid that is exactly what will occur.”

50) Petitioner has clearly demonstrated, and continues to demonstrate that she is not
interested in any reasonable “solution” that would simply allow the parties to

maintain an acceptable distance without disturbing the children’s activities.

pg 9 of 14
Petitioner’s Actions Contradict Her Claims of Distress

51) Respondent's has consistently demonstrated that he truly does not want contact
with Petitioner. Respondent has not ever approached Petitioner. Respondent has
not ever interfered with Petitioner’s parenting activities.

52) It is Petitioner who has inexplicably maintained her involvement in Rudd v Averill
long after new counsel was hired with a clear acknowledgement that Attorney
Meyers was too emotionally involved in the case.

53) It is Petitioner who has garnered numerous admonishments from this Court during
the numerous occasions when she has prematurely summoned Respondent into her
presence at the courthouse.

54) It was Petitioner who recently transferred her own children into the same soccer
club that Respondent's children have played in for years and chose to withhold this
information from anyone who might warn Respondent.

55) It was Petitioner who felt compelled to watch Respondent's children play their
entire game when her children were not playing.

56) It is Petitioner who has remained unwilling to proactively identify scheduling
conflicts and prevent the possibility of future contact even when specifically requested
by Respondent’s counsel.

57) It is Petitioner who instead directs her energy toward disrupting Respondent's

activities with his children and facilitating adverse police action against Respondent.

pg 10 of 14
Petitioner’s Motions For An Amended PPO (Without A Hearing)

58) On July 30, 2015 Petitioner motioned this Court to enter a Nunc Pro Tunc order,
without a hearing, so that the Norton Shores Police Department would be
authorized to reactivate Petitioner’s PPO in the LEIN database.

59) Petitioner’s motion states that the actual intention and effect of the December 17,
2013 order was to extend her PPO more than three times the original term, only to
expire upon Petitioner's withdrawl from related custody proceedings.

60) Petitioner sets aside the rulings of this Court as expressed consistently throughout
the record, and seizes upon an isolated interpretation of a single phrase in the
December 17, 2013 temporary order.

61) However, this interpretation would result in fatal jurisdictional and procedural
defect (a fact which Petitioner has noted in her own pleadings).

62) Respondent argues that this Court did not abandon the parties to speculate as to the

 

Court's intention regarding the phrase Petitioner now misconstrues. As noted
above, this Court made its intent plainly clear. (bottom of page 3 #8)
63) Respondent's previous Attorney noted these defects in her August 5, 2015
“Response and Objection To Petitioner’s Motion For Nunc Pro Tunc Order...”
64) Petitioner’s August 12, 2015 Responsive Pleading did not cure these defects, but
instead raised a large number of unsupported and irrelevant allegations against

Respondent.

pg 11 of 14
Petitioner Seeks Relief In A More Favorable Venue
65) As of August 28, 2015, this Court had not granted Petitioner’s requests for an order
which would properly authorize an entry in the LEIN database. The matter was set
to be resolved by this Court during a hearing on September 8, 2015.
66) With this knowledge, Attorney Melissa Meyers went directly to the Norton Shores
Police Department (August 28, 2015) and presented her case to a non-lawyer
employee who was subordinate to Melissa Meyer’s husband.

67) Though Petitioner’s recent pleadings before this Court clearly acknowledged that

 

the December 17, 2013 written order did not authorize an entry in the LEIN
database, Petitioner persuaded the Norton Shores Police Department of the exact
opposite.

68) Petitioner instructed the Norton Shores Police Department to alter the LEIN
database so that the PPO was active again, and the Norton Shores Police
Department complied.

69) A few days later, Petitioner withdrew her motion to “bring PPO into compliance
with MCR 3.706” and cancelled the September 8, 2015 hearing.

70) Generally, a Petitioner is eager to provide notice when a PPO has issued, in hopes of
preventing unwanted contact. However, Petitioner did not notify Respondent's
attorney that the 2013 PPO was once again active in the LEIN database, and did not

indicate any reason for withdrawing her motion.

pg 12 of 14
71) Respondent remained entirely unaware of these actions until he received an
automated mailing from the Michigan State Police on September 10, 2015. The letter
stated a “Stalking” PPO had been entered by the Norton Shores Police Department
on August 28, 2015 “as ordered by the issuing court.” See Exhibit F.

72) Petitioner's request for such an order was denied. The August 28, 2015 entry in the
LEIN database was not properly authorized and should be removed.

Basis for Respondent's Relief

73) Petitioner has not asserted any legal or factual basis to warrant the extreme
injunctive relief which she has claimed for herself by circumventing this Court's
rightful jurisdiction.

74) This Court clearly ruled that such relief was not warranted in this case.

75) While Respondent will continue to avoid any contact with or proximity to
Petitioner, Respondent should not be subjected to the stress and stigma of a “non-
expiring” PPO without any due process of law.

76) Respondent and his children should not be subjected to needless disruptions of
their legitimate activities in public places whenever Petitioner chooses to appear and
place herself in proximity to Respondent.

77) Petitioner’s continuing threats of adverse police action and her deliberate efforts to
effectuate the same (without good cause) have continued to create a substantial
hardship for Respondent and for his children.

78) Petitioner’s actions, as described in her own court documents demonstrate an
alarming indifference toward the welfare of the Rudd children and a disregard for

pg 13 of 14
the objectives of her client, Andrea Averill, in meeting the objectives that this Court

has placed before her.

79) Respondent, Daniel Rudd, seeks relief from these harms in the forma declaratory

Judgment and has attached Proposed Findings of Fact and Conclusions of Law for

this Court’s consideration. See Exhibit B.

RESPONDENT’S PRAYER FOR RELIEF

Respondent now respectfully petitions this Court for the following relief:

a.

Date:

If it pleases the Court, enter the attached Order REMOVAL OF ENTRY
FROM LEIN (SCAO Order MC 239), instructing the Norton Shores Police
Department to remove the entry which they improperly entered on August
28, 2015. See Exhibit A

Conduct a hearing and issue a ruling pursuant to MCR 2.605 declaring the
rights and relations of the parties as determined by this Court. Respondent
respectfully submits proposed Findings Fact & Conclusions of Law for this
Court's consideration. See Exhibit B

Alternatively, issue any other order, ruling, or determination whereby this
controversy may be resolved.

Issue any other relief that this Court deems just.

Respectfully Submitted,

 

‘Daniel William Rudd
Respondent, In Pro Per

pg 14 of 14
STATE OF MICHIGAN

IN THE 147 CIRCUIT COURT FOR THE COUNTY OF MUSKEGON

MELISSA L. MEYERS,

Petitioner,
-VS-
DANIEL WILLIAM RUDD,
Respondent.

HON. GREGORY C. PITTMAN
FILE NO: 13-257503-PH

 

Michelle M. McLean (P71393)
Bolhouse, Baar & Hofstee, PC
Attorneys for Petitioner

3996 Chicago Drive SW
Grandville, MI 49418

(616) 531-7711

 

Daniel William Rudd
In Pro Per
Respondent

201 S Lake Ave.
Spring Lake, MI 49456
(231-557-2532

BRIEF IN SUPPORT OF RESPONDENT’S

 

10/20/2015 MOTION FOR JUDGEMENT DECLARING
THE EXPIRATION OF PETITIONER’S 2013 PERSONAL PROTECTION ORDER

Respondent filed his Motion for a Declaratory Judgment on 10/20/2015. Now in
support of same, Respondent respectfully submits this supporting brief.

I. Pertinent Legal Questions And Relevant Authorities

a. Why Does Petitioner Believe A Nunc Pro Tunc Order Is Needed
For The Previous Order To Be “Compliant With MCR 3.706”?

Both of Petitioner’s recent pleadings (July 30, 2015 & August 12, 2015) indicate

Petitioner’s full awareness that the December 17, 2013 written order cannot extend, modify or

amend the original PPO. As Petitioner stated, “information necessary pursuant to MCR 3.706 is

absent.” However, Petitioner’s dilemma only arises at this later date because she has

mischaracterized the nature and the scope of the December 17, 2013 Order and claim that it is a

“continuance” of the PPO— well beyond the initial expiration date. As noted in Respondent’s

motion, Petitioner is really attempting to extort an “extension” without the required evidence to

support same.

pg 1 of 4
MCR 3.707 governs the modification, termination or extension of personal protection
orders. In fact, MCR 3.707(B)(1) clearly outlines the deadlines and process for a request to
extend the effectiveness of the order. If “the expiration date on a personal protection order is
extended, an amended order must be entered.” MCR 3.707(B)(2). The newly amended order
must reflect the essential elements described in MCR 3.706 (such as an expiration date stated
plainly on the face).

Petitioner takes great liberty when she suggests that the Court must bring an order “into
compliance with MCR 3.706”; and that this should be taken care of without a hearing (Nunc Pro
Tune). Equally offensive is the characterization of Petitioner’s relief as merely correcting a
clerical error, or supplying an omission in the record.

b. The Clearly Stated Requirements of MCR 3.707 Preserve Safety & The Public’s Interest

While “the procedural safeguards employed under the [PPO] statute are sufficient
to meet [a] due process challenge.” Kampf, 237 Mich App at 384, the statutes and court rules
regarding PPO proceedings ensure clarity regarding nature of the PPO and the obligations of
Law Enforcement. Confusion in this regard puts victims and police officers in danger, while
also undermining the public confidence in public officials. Further, “When personal protection
orders are allowed to be misused because of careless wording or otherwise, then the law is
correspondingly undermined because it loses the respect of citizens that is important to the

effective operation of our justice system.” People v. Freeman, 240 Mich App 235, 612 NW2d 824
(2000).

The caption of the December 17, 2013 indicates the narrow focus of the hearing on
November 26, 2013. Petitioner knows that extension of the PPO was not even contemplated at
this hearing. To achieve her desired result, Petitioner must isolate a single phrase from the
entirety of the record. Petitioner has essentially asked this Court to do the same while ignoring

the procedural requirements.

pg 2 of 4
c. The oral record reflects this Court’s intent with clarity and consistency.
When confronted with this Court’s clear statements on the record of these proceedings,
Petitioner claims that these declarations are “irrelevant” and “out of context.” Petitioner

repeatedly asserts that the Court speaks only through written orders while Respondent argues

that these clear and consistent statements ARE the context.

The determinative factor in interpreting a judgment is the intention of the court, as
gathered, not from an isolated part thereof but from all parts of the judgment itself.
When construing written judgments, courts consider the circumstances present at the
time of entry and do not consider the meaning of particular provisions of the
judgment in isolation but in the context of the whole judgment. ... [46 Am Jur 2d,
Judgments, § 74.]

d. An oral ruling can sometimes have the same weight and effect as a written order.

...it is a settled maxim that courts generally speak through their judgments and
decrees, and not their oral statements or written opinions. Tiedman v. Tiedman, 400
Mich. 571, 576, 255 N.W.2d 632 (1977). However, there are circumstances in which
"[a]n oral ruling has the same force and effect as a written order," as when, for
example, an oral ruling clearly communicates the finality of the court's
pronouncement.McClure v. H.K. Porter Co., 174 Mich.App. 499, 503, 436 N.W.2d
677 (1988). See alsoPeople v. Kennebrew, 220 Mich.App. 601, 607, 560 N.W.2d 354
(1996). When assessing whether an oral ruling has equal effect to that of a written
order, we consider whether the oral ruling contains indicia of formality and finality
comparable to that of a written order. SeePeople v. Vincent, 455 Mich. 110, 125, 565

N.W.2d 629 (1997) ARBOR FARMS v. GeoStar Corp., 853 N.W.2d 430 (Mich. Ct. App.
2014)

e. The Court may find that the January 23, 2014 oral ruling meets this standard.

THE COURT: Well, I think by virtue of the decision that this Court reached, and whether
you agree or not, that's certainly your prerogative, but by virtue of simply the idea that
the term of the order was modified indicates that there was some arguable merit.

That I made a decision based upon that merit to shorten the term of the PPO's existence
in a sense--we're being very particular and very specific--Mr. Rudd did receive some
relief as he was seeking here. There was a modification.

See Exhibit C, Meyers v Rudd - January 23, 2014 Hearing on Costs

f. ASupreme Court Ruling Which (possibly) Contemplates
Some Comparable Legal Questions.

pg 3 of 4
NOTE: Respondent is clearly out of his depth on the complexities of this ruling from the
Supreme Court, but respectfully submits these excerpts only if the Court is inclined to
review them.

This case concerns the interpretation of 28 U.S. C. § 1450,[1] which provides in
pertinent part: "Whenever any action is removed from a State court to a district
court of the United States . . . [a]ll injunctions, orders, and other proceedings had
in such action prior to its removal shall remain in full force and effect until
dissolved or modified by the district court." ...The court rejected petitioners’
contention that the life of the order was indefinitely prolonged by § 1450 "until
dissolved or modified by the district court," holding that the purpose of that
statute "is to prevent a break in the force of an injunction or a restraining order
that could otherwise occur when jurisdiction is being shifted," 472 F. 2d, at 767,
not to "create a special breed of temporary restraining orders that survive beyond
the life span imposed by the state law from which they spring and beyond the life
that the district court could have granted them had the orders initiated from the

federal court." Id., at 766. Granny Goose Foods, Inc. v. Teamsters, 415 U.S. 423, 94
S. Ct. 1113, 39 L. Ed. 2d 426 (1974).

But while Congress clearly intended to preserve the effectiveness of state court
orders after removal, there is no basis for believing that § 1450 was designed to
give injunctions or other orders greater effect after removal to federal court than
they would have had if the case had remained in state court. After removal, the
federal court "takes the case up where the State court left it
off." Duncan v. Gegan, 101 U.S. 810, 812 (1880). The "full force and effect"
provided state court orders after removal of the case to federal court was not
intended to be more than the force and effect the orders would have had in state
court. Jd. at 436
I. Conclusion:
This Court should grant declaratory relief so that the written orders of the Court align with the
consistent rulings and determinations that this Court has placed on the record. Petitioner
incorrectly suggests that the December 17, 2013 order must be brought “into compliance with
MCR 3.706”; and falsely states that this Court intended to triple the term of her PPO.
Respondent instead presumes that “the Court knows the law.” The December 17, 2013

order was not defective. When construed in harmony and consistency with the record as a

whole; there is no conflict with statute or court rule. \
\
‘ \ ap LJ |
Date: to]20/2013 Respectfully Submitted, }

   
  

DaniN_Wifliam Rudd, Respondent, In Pro Per

pg 4 of 4
